DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al (Pub. No: US 20200205065 A1) in view of Bernardos et al (Pub. No: US 20200228968 A1).
Regarding claim 1, Wei et al discloses a method  (fig. 4) of transmitting a registration request message for a network by a user equipment (UE 102) in a wireless communication system (the network entity is adapted to transmit the slice support information and registration area information in a message to the user equipment ; paragraph 0013, 0015), the method comprising: receiving (UE 102: the user equipment 102 is adapted to receive from the communication network 104 the slice support information 116 ; paragraph 0062, 0081) network 
However, Wei et al does not specifically teach that the registration request message is generated based on whether the third NSSAI is included in the NSSAI and/or based on a value of the third NSSAI.

	Regarding claim 8, Wei et al discloses a user equipment (UE 102) transmitting a registration request message to a network in a wireless communication system (the network entity is adapted to transmit the slice support information and registration area information in a message to the user equipment ; paragraph 0013, 0015), the UE (UE 102) comprising: a transceiver  (UE 102) for transmitting/receiving a signal and a processor controlling the transceiver (paragraph 0020-0021), wherein the processor controls to: receive (UE 102: the user equipment 102 is adapted to receive from the communication network 104 the slice support 
However, Wei et al does not specifically teach that the registration request message is generated based on whether the third NSSAI is included in the NSSAI and/or based on a value of the third NSSAI.
On the other hand, Bernardos et al, from the same field of endeavor, discloses that the registration request message (a WTRU (UE) may (during registration) include a Requested 
	Regarding claim 15, Wei et al discloses a network routing a registration request message for the network in a wireless communication system (the network entity is adapted to transmit the slice support information and registration area information in a message to the user equipment ; paragraph 0013, 0015), the network comprising: a transceiver for transmitting/receiving a signal (paragraph 0020-0021); and a processor controlling the transceiver, wherein the processor controls to: receive (UE 102: the user equipment 102 is adapted to receive from the communication network 104 the slice support information 116 ; paragraph 0062, 0081) the registration request message from a UE (the user equipment is adapted to transmit a service request to the communication network for a service corresponding 
However, Wei et al does not specifically teach that the registration request message is generated based on whether the third NSSAI is included in the NSSAI and/or based on a value of the third NSSAI.
.
Claims 2, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al (Pub. No: US 20200205065 A1) in view of Bernardos et al (Pub. No: US 20200228968 A1) as applied to claims 1, 8 above, and further in view of Velev et al (Pub. No: US 20200120589 A1).
Regarding claims 2, 9, Wei and Bernardos disclose everything claimed as explained above except the features of the third NSSAI is included in the NSSAI, the registration request message is generated based on the value of the third NSSAI, and wherein unless the third NSSAI 
However, Velev et al discloses that the third NSSAI is included in the NSSAI (the UE 205 may be configured with network slice relevant information, which is referred as Network Slice Selection Assistance information (“NSSAI”); the NSSAI may consist of single or multiple S-NSSAIs (single Network Slice Selection Assistance information), where each S-NSSAI includes a Slice/Service type and a Slice Differentiator; paragraph 0042), the registration request message (the UE 205 sends a Requested NSSAI to the network; the AMF 135 stores the Requested NSSAI in a registration management context of the UE 205; paragraph 0084) is generated based on the value of the third NSSAI (a network operator may provision the UE 205 with a network slice selection policy (“NSSP”); a NSSP includes one or more NSSP rules with each rule associating an application with a certain S-NSSAI ; paragraph 0043, 0046, 0071), and wherein unless the third NSSAI is included in the NSSAI (the NAS transport message contains the third set of parameters and the N1 SM message, wherein the N1 SM message includes the at least one new parameter (a new S-NSSAI) from the second set of parameters; the second set of parameters may include the processor 405 identifying the second set of parameters based on the requested set of network slice selection parameters (Requested S-NSSAIs); read as: if the third NSSAI is included in the NSSAI, and the value of the third NSSAI is not the preset, specific value, the registration request message may be included in the third NSSAI; paragraph 0085-0086, 0093), the registration request message (the AMF 135 includes an Allowed NSSAI including one or multiple default S-NSSAI(s) in the NAS Registration Accept message to the UE 205; in addition, the UE 205 sends a Requested NSSAI to the network; the AMF 135 stores the Requested NSSAI in a registration management context of the UE 205 ; in response, the AMF .

Allowable Subject Matter
Claims 3-7, 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641